PER CURIAM.
The only question involved in fhe.se cases is the date upon which the taxpayers’ interest was acquired. If the date is that urged by the taxpayers, their profit from the transaction involved is taxable upon the basis of long term capital gain. If the Commissioner’s date is accepted, the entire gain is taxable. The Tax Court, upon consideration of all the facts and circumstances, has concluded that the Commissioner’s contention is correct. The inferences to be drawn are for the Tax Court, and we are not to substitute our judgment for theirs. Wc cannot say that the conclusion that Court reached was a clear error of law. The decisions of the Tax Court are, therefore,
Affirmed.